Order entered October 19, 2021




                                       In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                 No. 05-21-00301-CV

                           SURESH EDWARDS, Appellant

                                         V.

    AHEAD OF THE CURVE COLLISION & PAINTING, LLC, Appellee

                   On Appeal from the Co Civil Ct at Law No 3
                             Harris County, Texas
                        Trial Court Cause No. 1152003

                                      ORDER

      Before the Court is appellant’s motion to extend time to file his brief. We

GRANT the motion and ORDER the brief received October 18, 2021 filed as of

the date of this order.


                                              /s/   KEN MOLBERG
                                                    JUSTICE